DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16499093 filed on September 27th, 2017 in which claims 1-12 and 14-21 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-3, 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yabayashi et al. (US Pub. Nº 2015/0240091).

8.	Regarding independent claim 1: Yabayashi et al. disclosed a black ink ([0012], lines 1-2) for use in inkjet printing ([0021], lines 1-2).
 	Yabayashi did not explicitly disclose that the black ink comprises a mixture of the dyes disperse blue 165, disperse red 82, disperse orange 29 and disperse blue 60.
 	However, Yabayashi et al. disclosed that the black ink comprises a mixture of two or more differently colored dispersed dyes ([0004], lines 1-2), wherein the pool of disperse dyes includes disperse blue 165, disperse red 82, disperse orange 29 and disperse blue 60 ([0026], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the teachings of Yabayashi et al. by using a mixture of disperse blue 165, disperse red 82, disperse orange 29 and disperse blue 60 to form the black ink in order to optimize the black ink depending on applications of the ink composition as disclosed in paragraph [0026].

9.	Regarding claim 2: Yabayashi et al. disclosed the black ink according to claim 1, wherein said mixture of dyes is dispersed in an aqueous vehicl.

10.	Regarding claim 3: Yabayashi et al. disclosed the black ink according to claim 2, comprising, based on the total weight of the ink: 70 to 98% by weight of said aqueous vehicle ([0023], lines 2-3), 2 to 30% by weight of said mixture of dyes ([0027], lines 1-3).

11.	Regarding claim 6: Yabayashi et al. disclosed the black ink according to claim 2, wherein said aqueous solvent consists of a mixture of water and an organic solvent ([0021], line 1).

12.	Regarding claim 7: Yabayashi et al. disclosed the black ink according to claim 16, comprising, based on the total weight of the ink, 2 to 15% by weight of glycerol, 1 to 3% by weight of propylene glycol ([0033], lines 1-3), and 60 to 90% by weight of water ([0023], lines 2-3).

13.	Regarding claim 8: Yabayashi et al. disclosed the black ink according to claim 1, further comprising a pH regulator ([0040], lines 5-6), a surfactant ([0049], line 1), and a dispersing polymer ([0042], lines 1-2 and [0043], lines 1-2).

14.	Regarding claim 16: Yabayashi et al. disclosed the black ink according to claim 6, wherein said aqueous solvent consists of a mixture of water, glycerol, and propylene glycol ([0032], lines 2-7).

15.	Regarding claim 17: Yabayashi et al. disclosed the black ink according to claim 1, wherein a pH of the black ink is between 6 and 9 ([0056], lines 1-3; the preferred values for the pH is less than 9, which include the range 6 to 9).  

16.	Claims 5, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yabayashi et al. (US Pub. Nº 2015/0240091) in view of Chevli (US Pub. Nº 2007/0085888).

17.	Regarding claim 5: Yabayashi et al. disclosed the black ink according to claim 1.
 	Yabayashi et al. are silent about the black ink having a surface tension between 20 and 40 mN/m, at 25°C, a viscosity between 3 and 9 mPa*s at 25°C, or both.
 	Chevli disclosed a black ink for ink jet printing ([0001], line 1 and [0011], line 1), wherein the ink has a surface tension between 20 and 40 mN/m, at 25°C, a viscosity between 3 and 9 mPa*s at 25°C, or both ([0043], lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chevli with those of Yabayashi et al. by adjusting the surface tension and/or the viscosity of the ink in order to improve the storage stability of the ink as disclosed by Chevli in paragraph [0043].

18.	Regarding claim 9: Yabayashi et al. disclosed the black ink according to claim 1.
 	Yabayashi et al. are silent about an ink set comprising: the black ink according to claim 1, and at least one colored ink selected from the group consisting of cyan, magenta, yellow, red, violet, blue, and orange, wherein the at least one colored ink comprises at least one disperse dye in an aqueous vehicle. 
 	Chevli disclosed an ink set for ink jet printing ([0001], line 1) comprising a black ink ([0011], line 1) and at least one colored ink selected from the group consisting of cyan, magenta, yellow, red, violet, blue, and orange ([0007] – [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chevli with those of Yabayashi et al. by incorporating the black in of claim 1 into the ink set of Chevli in order to improve the quality of the printed image. 

19.	Regarding claim 10: The combination of Yabayashi et al. and Chevli disclosed the ink set according to claim 9, wherein: Filed: September 27, 2019 Page: 5 of8
 	the cyan ink comprises at least one disperse dye selected from the group consisting of DB60, DB56, DB27, DB87, DB257, and DB367 (Chevli [0008], lines 1-2), 
 	the magenta ink comprises at least one disperse dye selected from the group consisting of DR76, DR92, DR86, DR89, DR5, DR75, DR121, DR127, DR132, DR145, DR159, DR164, DR179, DR184, DR189, and DR191 (Chevli [0009], lines 1-3), 
 	the yellow ink comprises a disperse dye selected from the group consisting of DY5, DY42, DY33, DY50, DY59, DY114, DY79, DY83, DY98, DY100, DY122, DY139, DY140, DY160, DY199, DY201, DY204, DY206, DY224, and DY231 (Chevli [0010], lines 1-3), 
 	the red ink comprises a disperse dye selected from the group consisting of DR54, DR177, DR229, and DR258 (Chevli [0007], lines 1-2), 
 	the violet ink comprises a disperse dye selected from the group consisting of DV26, DV57, and DV37 (Chevli [0012], lines 1-3), 
 	the blue ink comprises a dye selected from the group consisting of DB77, DB77:1, DB79, DB79:1, DB291:1, DB165, DB165:1, and DB73 (Chevli [0012], lines 1-3), and 
 	the orange ink comprises a disperse dye selected from the group consisting of DO44, DO29, and DO30 (Chevli [0012], lines 1-3).

20.	Regarding claim 11: Yabayashi et al. disclosed a method for inkjet-printing with the black ink according to claim 1 (see the rejection of claim 1).
 	Yabayashi et al. are silent about the method comprising: 
 	(a) providing an inkjet printer responsive to digital signals, 
 	(b) loading the printer with a fabric to be printed, 
 	(c) loading the printer with an ink set according to claim 9, and 
 	(d) printing the fabric by using said ink in response to a digital signal.
Chevli disclosed a method for inkjet-printing a fabric ([0013], line 1), the method comprising: 
 	(a) providing an inkjet printer responsive to digital signals ([0014], line 1), 
 	(b) loading the printer with a fabric to be printed ([0015], line 1), 
 	(c) loading the printer with an ink set according to claim 9 (see the rejection of claim 9), and 
 	(d) printing the fabric by using said ink in response to a digital signal ([0017], line 1).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chevli with those of Yabayashi et al. by incorporating the black ink of Chevli into the ink set of Yabayashi et al. in order to improve the quality of the printed image.

21.	Regarding claim 12: The combination of Yabayashi et al. and Chevli disclosed the method according to claim 11, wherein the fabric is made of polyester or polyester blend (Chevli [0005], lines 1-3).

22.	Regarding claim 18: The combination of Yabayashi et al. and Chevli disclosed the method according to claim 11, further comprising: 
 	(e) fixing the ink printed on the fabric by heat (Chevli [0053], line 1), and 
 	(f) washing the digitally printed fabric (Chevli [0054], line 1).

Allowable Subject Matter
23.	Claim 4, 14-15 and 19-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853